HARALSON, J.
In order to identify the goods that had been burglarized from the house, a'witness testified, that he lived near Richardson, the man who owned the house that was entered, and had seen him wear the pants, and a pair of shoes, alleged to have been lost, with a suit of clothes he had. The solicitor asked him, “Was the suit of clothes he had just like the pants?” that had been taken; and he answered that the pants and coat were just alike, and he had seen the defendant wear the pants before he heard of Richardson’s losing his.
Other witnesses testified, in substance, that the pants taken were like Richardson’s. This evidence was objected to, but was let in by the conrt, as tending to show the identity of the pants taken and found with defendant, Avith Richardson’s. The statements Avere admissible, as Ave have held, as collective facts. — Thornton v. State, 113 Ala. 43, 21 South. 356, 59 Am. St. Rep. 97, and authorities there cited.
There was evidence from Avhich the jury could find the defendant guilty, and the evidence, to that end, and that of defendant, was in conflict. Of course, the general charge for defendant Avas, under such conditions, properly refused.
The second, charge requested by defendant Avas properly refused as being abstract.
Affirmed.
Tyson, O. J., and Anderson, Denson, and McClellan, JJ., concur.